DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 29 June 2021.  Claims 1, 9, 10, 12, 14, 17 and 18 have been amended.  Claims 5 and 15 have been cancelled. Claims 1-4, 6-14 and 16-20 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:  Jennifer L. Norton is the new examiner of record for the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2021 has been entered.
 


Response to Arguments
Applicant's arguments, see Remarks, pgs. 10-12, filed 3 June 2021 with respect to rejected claims 1-4, 6-14 and 16-20 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
Therefore, Hayashida does not disclose or suggest that ‘the target set temperature is automatically set to a temperature that is determined by an external server based on machine learning in response to the current temperature,’ as recited in amended claim 1 (emphasis added).”  (see Remarks, pg. 11, paragraph 4 – pg. 12, paragraph 1)

The Examiner respectfully disagrees.


The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “wherein the target set temperature is automatically set to a temperature that is determined by an external server based on machine learning in response to the current temperature” in claim 1, and similarly in claims 12 and 17, was newly presented in the entered Request for Continued Examination received on 29 June 2021 by the Office, and has been addressed as set forth in the Office Action below.

In regards to the Applicant’s argument, “Matumoto, Jang, Matsuoka, Masakazu, Nanami, Xiao, Kawaii, and Amer fail to remedy the deficiencies of Leroy, Sasaki, 

	The Examiner refers to the above response, pg. 3, paragraph 3 of this Office action, and the argument herein as addressed. 

Claim 17 stands objected to for a grammatical issue, claims 1-4, 6-14 and 16-20 stand rejected under 35 U.S.C. 112(a), and claims 2, 7, 8, 10, 11, 14 and 17-20 stand rejected under 35 U.S.C. 112(b) as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” in claims 2 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 16 recites the grammatical error, “… after a period of time operating the first operation mode …”.  Suggested claim language: “… after a period of time operating in the first operation mode …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

The breath of the claims 2 and 17, with respect to the claim interpretation of a “communication module” under 35 U.S.C. 112(f), is unknown since the Disclosure as originally filed in 10 April 201 fails to recite clear structure for the claim element.

Claims 18-20 dependent from claim 17, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 17.

U.S. Patent Publication No. 2019/0309970 A1 (instant application) discloses:
By controlling a small load by the operation mode control units 190 and 290, a temperature rises to some extent as Temp-aa at a time point t2 from a state of the target temperature Temp-a at the t1 point, and a temperature rises as Temp-ab again at a time point t3 to maintain the temperature to Temp-ab.  In one implementation, the target temperature is automatically set to the temperature that a user generally uses, and may be a temperature that the user sets recently at most for N times (for example, 20 times).  Alternatively, a temperature preferred by an external server based on big data in response to a current temperature may be set as a target temperature.  (pg. 14, par. [0172])

Claim 1 recites:
 “wherein the target set temperature is automatically set to a temperature that is determined by an external server based on machine learning in response to the current temperature” in lines 24-26.

Claim 12 recites:
“wherein the target set temperature is automatically set to a temperature that is determined by an external server based on machine learning in response to the current temperature” in lines 21-23.

Claim 17 recites:
“wherein the target set temperature is automatically set to a temperature that is determined by an external server based on machine learning in response to the current temperature” in lines 27-29.

The Specification does not disclose “big data” is machine learning; hence, the only support for “wherein the target set temperature is automatically set to a temperature that is determined by an external server based on machine learning in response to the current temperature” is found in the claims 1, 12 and 17 (i.e. there is no support for the claim limitation in the Disclosure as originally filed in 10 April 2019). 

Claims 2-4 and 6-11 dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claims 13, 14 and 16 dependent from claim 12, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 12.

Claims 18-20 dependent from claim 17, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 17.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7, 8, 10, 11, 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitation “communication unit” (claims 2 and 17) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The breath of claims 2 and 17 (including dependent claims 18-20) are unknown since the Specification fails to recite clear structure for the claims element.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 10 recites “the target set temperature for the first operation mode” in line 3

Claim 14 recites “the target set temperature for the first operation mode” in line 3

Claim 18 recites “the target set temperature for the first operation mode” in line 4

Claim 19 dependent from claim 18, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 18.

Claim 7 recites “a left/right wind direction …” in line 5.  The slash mark renders the claim indefinite since it does not denote whether the wind direction is in “a left or right” direction or “left and right” direction.  

Claims 8 and 11 dependent from claim 7, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 7.

Claim 8 recites “the left/right wind direction …” in line 5.  The slash mark renders the claim indefinite since it does not denote whether the wind direction is in “a left or right” direction or “left and right” direction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to machine learning.  	 


U.S. Patent Publication No. 2016/0161137 A1 discloses a controlling method executes an auto-calculation procedure of a controlling system when a person is detected indoor.
	
U.S. Patent Publication No. 2018/0283723 A1 discloses generating a learning model and a data learning server using the generated learning model.

U.S. Patent Publication No. 2021/0018209 A1 discloses an environmental control system for a building including heating, ventilation, or air conditioning (HVAC) equipment that operates to affect a temperature of a zone of the building.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117